DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claim 36, line 4, the phrase the first and second elements lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 36-39 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Kim (6907810).
Kim teaches an element (see annotated figure below), comprising:
	a plurality of strands (Details 2, 2ʹ), wherein at least a portion of the strands are formed from a flexible material (background, used for shoelaces);
	the strands processed in a textile-like manner into one of a braided, woven, knitted, or enmeshed structure (Braided, via Figures 9 and 10) defining a plurality of webs spaced-apart along a longitudinal direction of the element;
	the strands divided into longitudinally extending sections between the webs, the sections forming wings that connect the webs; and
	the wings forming a plurality of loops in the element.

    PNG
    media_image1.png
    349
    787
    media_image1.png
    Greyscale

	In regards to Claim 37, Kim teaches the strands are connected together at ends of the element by being glued, welded, knotted, spliced, sewn, or fused (Column 4, lines 30-36 teach knotting).

	In regards to Claim 39, Kim teaches a transition zone between the wings and each of the webs, the strands in the transition zone crossing or connected to each other in a manner different from the textile-like manner of the webs (half the strands are in each of the wings; when combining together to form the webs, the transition zone will have to be different from that of the webs due to the rejoining of the wing strands).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Kim in view of Schultz et al (20140165345).
While Kim essentially teaches the invention as detailed above, it fails to specifically teach the material of the strands making up the element.  Schultz, however, teaches that in similar elements it is well known to utilize natural or synthetic fibers (Paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized natural or synthetic fibers to form the strands of Kim, so as to provide adequate strength while allowing for flexibility.  The ordinarily skilled artisan would have appreciated these benefits and understood to use the materials as taught.  It should be noted, the recitation of natural or synthetic fibers covers the vast majority of conceivable fibers used in 
Allowable Subject Matter
Claims 21-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21 and 27, as well as their respective dependent claims, are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the interlocking of a first and second element having the specific structure of wings and webs as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Leimbach et al (2879687) Figure 11 teaches a structure similar to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732